DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 1/25/2022.
Currently Claims 1, 3-6, 8, 10, 14-24, 26-29 are pending.  Claims 2, 7, 9, 11-13, 25 are cancelled.
Applicant's election with traverse of ZNF671 in the reply filed on 6/21/21 is acknowledged.  Arguments for response was provided in the previous office action.
The following rejections are maintained as necessitated by amendment  with response to arguetmsn following or newly applied.
This action is FINAL. 
Withdrawn Objection and Rejection
 The objection to the claims made in the previous office action is withdrawn based upon amendments to the claims.  
 The 35 USC 112(b). 35 USC 101. 35 USC 102, 35 USC 103, 35 USC 112 (it is noted a newly recited rejection has been made directed to the amendments) to the claims made in the previous office action is withdrawn based upon amendments to the claims.  
Maintained Improper Markush Grouping
9.	Claims 1, 3-6, 8, 10, 14-24, 26-29 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim 
Here each species is considered to be each region of genomic DNA or specific combination of regions of genomic DNA.
The recited alternative species do not share a single structural similarity, as each method relies on detection of a different polynucleotide sequence (i.e.:  a different genomic regions). Each genomic region has a different chemical structure in that it consists of a different polynucleotide sequence.  Each polynucleotide sequence has a different biological activity in that it has a different specificity of hybridization.  Thus, the polynucleotides do not share a single structural similarity or biological activity.  Further each methylation status would comprise a different nucleic structure of methaylated DNA.  The only structural similarity present is that all of the polynucleotides are nucleic acids.  The fact that the polynucleotides comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the common activity of being correlated with cancer, as asserted by the specification.  Accordingly, while the different polynucleotides are asserted to have the property of having being detectable in the diagnosis of cancer, they do not share a single structural similarity essential to this activity.

(A)	all alternatives have a common property or activity; AND
(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different particular generic region have some particular sequence that is relevant to cancer related methylation.

Response to Arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following. The reply asserts that the genes have a common backbone and share a common use of associated to developing neoplasm in cervical, vaginal, urethral, or anogenital (p. 7-8).  Applicant points to a PTAB decision and asserts that the claims are similar as they all share a common use and chemical class (p 8).
These arguetmsn have been reviewed but have not been found persuasive.
Merely having a DNA backbone is not sufficient to support a conclusion of a common single structural similarity.  In particular each gene is considered a distinct biomarker that has a distinct structure of nucleotides and within distinct biopathways.  The reply asserts that the markers have the same common use, however, this use is not by their “very nature”.  In particular there is no way to ascertain that these genes are within the same genus of having this use without knowledge that is not in the prior art with regard to the use of developing neoplasm.  
Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-6, 8, 10, 14-24, 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 3-6, 8, 10, 14-24, 26-29  are drawn to a method for detecting methylation of ZNF671 in a sample isolated from a subject that shows no histopathological indication of neoplasia and determining risk of neoplasia and administration of “a medicament to prevent development of neoplasia in the tissue”.
Therefore, the claims are drawn to any samples, any cancers, sampling any levels of DNA methylation at a genomic region of ZNF671.  This is a very large genus and there is no written support to the structures encompassed and the functionality of risk of developing neoplasia.  Although the specification teaches specific embodiments, the claims are drawn to any sample type from any species that is in the genomic DNA of ZNF671.  That is a very large area in various sample types, with no guidance as to which encompassing fragments would provide the same functionality.   As shown 
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification asserts that the method can be used to administer medicament to prevent development of a neoplasia in a tissue (p 6).    The specification has not provided any critical guidance which known cancer drugs can prevent neoplasm in a tissue.  Although the prior art is replete with knowledge and descriptions on particular drugs that reduce the risk of neoplasm in a patient, the prior art does not describe medications that will prevent neoplasm in a tissue.  The specifcation is silent with regard to any particular structures that are encompassed and do not describe any medicaments to prevent neoplasm in tissue. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of treatments that prevent cancer.  As such, one of skill in the art would not recognize that applicant was in possession of the drugs to prevent in the tissue, encompassed by the broadly claimed invention.
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634